


EXHIBIT 10.3
STOCK PURCHASE AGREEMENT
This STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of August 3, 2011,
by and among American Capital Mortgage Investment Corp., a Maryland corporation
(the “Issuer”), and American Capital, Ltd., a Delaware corporation (the
“Purchaser”).
W I T N E S S E T H:
WHEREAS, the Issuer is entering into an underwriting agreement on the date
hereof (the “Underwriting Agreement”), a copy of which is attached hereto as
Annex I, with the underwriters named therein (the “Underwriters”) pursuant to
which the Issuer will, subject to the satisfaction of the terms and conditions
set forth in the Underwriting Agreement, issue and sell to the Underwriters
8,000,000 shares (the “IPO Shares”) of common stock, par value $0.01 per share,
of the Issuer (the “Common Stock”) in connection with an offering to the public
(the “IPO”) of the IPO Shares for $20.00 per share (the “IPO Price”); and
WHEREAS, subject to and concurrent with the consummation of the Issuer’s
agreement to issue and sell the IPO Shares to the Underwriters upon the
satisfaction of the terms and conditions set forth in the Underwriting
Agreement, the Purchaser desires to purchase 2,000,000 shares of Common Stock at
the IPO Price, and the Issuer desires to issue and sell such shares to the
Purchaser.
NOW THEREFORE, in consideration of the premises and of the mutual agreements,
covenants and provisions herein contained and for good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I

PURCHASE AND SALE


1.1    Purchase and Sale of Subject Shares. Subject to (a) the terms and
conditions set forth in this Agreement and (b) concurrent with the consummation
of the Issuer’s agreement to issue and sell the IPO Shares to the Underwriters
upon the satisfaction of the terms and conditions set forth in the Underwriting
Agreement (the “IPO Closing”), the Issuer agrees to issue to the Purchaser
2,000,000 shares of Common Stock (the “Subject Shares”), and the Purchaser
agrees to purchase the Subject Shares, for a price per share equal to the IPO
Price, which in the aggregate equals $40,000,000 (the “Subject Shares Purchase
Price”).
1.2    Closing. Subject to the terms and conditions of this Agreement and
concurrent with the IPO Closing, the closing of the purchase and sale of the
Subject Shares (the “Closing”) shall take place on the date of the IPO Closing
at the offices of counsel to the Issuer, Skadden, Arps, Slate, Meagher & Flom
LLP, located at Four Times Square, New York, New York 10036, or at such other
place as the parties to such closing shall agree in writing.
1.3    Delivery at Closing. At the Closing, (a) the Purchaser shall deliver to
the

--------------------------------------------------------------------------------




Issuer the Subject Shares Purchase Price by wire transfer of immediately
available funds to an account designated by the Issuer in writing by 10:30 a.m.,
and (b) the Issuer shall deliver to the Purchaser either certificates
representing the Subject Shares or evidence of the issuance of the Subject
Shares in uncertificated form.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE ISSUER
The Issuer represents and warrants to the Purchaser as follows:
2.1    Formation and Good Standing. The Issuer is a corporation duly
incorporated, validly existing and in good standing under the jurisdiction and
laws of the State of Maryland.
2.2    Authorization and Validity of Agreements. The Issuer has all requisite
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement, the performance by the Issuer of
its obligations hereunder and the consummation of the transactions contemplated
hereby have been duly authorized by all requisite corporate action of the
Issuer. This Agreement constitutes a legal, valid and binding obligation of the
Issuer, enforceable against the Issuer in accordance with its respective terms.
2.3    No Conflicts; Consents. The execution, delivery and performance of this
Agreement by the Issuer and the consummation by the Issuer of the transactions
contemplated hereby do not and will not conflict with, contravene, result in a
violation or breach of or default under (with or without the giving of notice or
the lapse of time, or both), permit any party to terminate, amend or accelerate
the provisions of, or result in the imposition of any claim, lien, pledge, deed
of trust, option, charge, security interest, hypothecation, encumbrance, right
of first offer, voting trust, proxy, right of third parties or other restriction
or limitation of any nature whatsoever (each, a “Lien”), or any obligation to
create any Lien, upon any of the property or assets of the Issuer under (a) any
contract, agreement, indenture, letter of credit, mortgage, security agreement,
pledge agreement, deed of trust, bond, note, guarantee, surety obligation,
warranty, license, franchise, permit, power of attorney, lease, instrument or
other agreement (each, a “Contract”) to which the Issuer is a party or by which
any of its property or assets may be bound or (b) any provision of the
organizational document of the Issuer.
2.4    Exemption from Registration; No Integration; No General Solicitation.
(a)    Subject to the accuracy of the representations and warranties of the
Purchaser in Article III hereof, it is not necessary in connection with the
offer, sale and delivery of the Subject Shares to the Purchaser in the manner
contemplated by this Agreement to register the Subject Shares under the
Securities Act of 1933 (the “Securities Act”).
(b)    Neither the Issuer nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act) of the Issuer has directly, or through
any agent, (i) sold,

--------------------------------------------------------------------------------




offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act) which is or will be integrated
with the sale of the Subject Shares in a manner that would require the
registration under the Securities Act of the Subject Shares or (ii) offered,
solicited offers to buy or sold the Subject Shares by any form of general
solicitation or general advertising (as those terms are used in Regulation D
under the Securities Act) or in any manner involving a public offering within
the meaning of Section 4(2) of the Securities Act.
ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
The Purchaser represents and warrants to the Issuer as follows:
3.1    Formation and Good Standing. The Purchaser is a corporation duly
incorporated, validly existing and in good standing under the jurisdiction and
laws of the State of Delaware.
3.2    Authorization and Validity of Agreements. The Purchaser has all requisite
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement, the performance by the Purchaser
of its obligations hereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
of the Purchaser. This Agreement constitutes a legal, valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its respective terms.
3.3    No Conflicts; Consents. The execution, delivery and performance of this
Agreement by the Purchaser and the consummation by the Purchaser of the
transactions contemplated hereby do not and will not conflict with, contravene,
result in a violation or breach of or default under (with or without the giving
of notice or the lapse of time, or both), permit any party to terminate, amend
or accelerate the provisions of, or result in the imposition of any Lien (or any
obligation to create any Lien) upon any of the property or assets of the
Purchaser under (a) any Contract to which the Purchaser is a party or by which
any of its property or assets may be bound or (b) any provision of the
organizational document of the Purchaser.
3.4    Investment Purpose; Accredited Purchaser; Access to Information.
(a)    The Purchaser hereby acknowledges that the Subject Shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”)
and may not be offered or sold except pursuant to registration or to an
exemption from the registration requirements of the Securities Act and that the
certificates, if any, evidencing the Subject Shares will bear a legend to that
effect. The Subject Shares to be acquired by the Purchaser pursuant to this
Agreement are being acquired for its own account and with no intention of
distributing or reselling the Subject Shares or any part thereof in any
transaction that would be in violation of the securities laws of the United
States, any state of the United States or any foreign jurisdiction. The
Purchaser further agrees that it has not entered and prior to the Closing will
not enter into any Contract with respect to the distribution, sale, transfer or
delivery of the Subject Shares.

--------------------------------------------------------------------------------




(b)    The Purchaser is an “accredited investor” as such term is defined in
Section 2(15) of the Securities Act and within the meaning of Rule 501 of
Regulation D under the Securities Act, as presently in effect.
(c)    The Purchaser is sufficiently experienced in financial and business
matters to be capable of evaluating the merits and risks involved in purchasing
the Subject Shares and to make an informed decision relating thereto. The
Purchaser has been furnished with the materials relating to the business,
operations, financial condition, assets, liabilities of the Issuer and other
matters relevant to Purchaser’s investment in the Subject Shares, which have
been requested by the Purchaser. The Purchaser has had adequate opportunity to
ask questions of, and receive answers from, the officers, employees, agents,
accountants and representatives of the Issuer concerning the business,
operations, financial condition, assets and liabilities of the Issuer and all
other matters relevant to its investment in the Subject Shares.
ARTICLE IV    

COVENANTS
4.1    Registration Rights. Subject to the occurrence of the IPO Closing and the
Closing, each of the parties hereto covenants to enter into that certain
Registration Rights Agreement, a copy of which is attached as Annex II hereto,
with respect to the Subject Shares.


4.2    Further Assurances. Each party hereto shall execute and deliver such
instruments and take such other actions prior to or after the Closing as any
other party may reasonably request in order to carry out the intent of this
Agreement, including without limitation obtaining any required consents or
approvals from third parties.
ARTICLE V    

CONDITIONS PRECEDENT TO THE OBLIGATIONS
5.1    Mutual Conditions. The obligations of the Issuer and the Purchaser to
consummate the purchase and sale of the Subject Shares contemplated hereby are
subject to the following conditions: (a) the completion of all closing
conditions to the IPO, (b) the absence of any order, decree, judgment or
injunction of a court of competent jurisdiction or other governmental or
regulatory authority precluding the consummation of the purchase and sale of the
Subject Shares contemplated hereby, and (c) there shall not have been any action
taken or any statute, rule or regulation enacted, promulgated or deemed
applicable to, the purchase and sale of the Subject Shares contemplated hereby
by any court, governmental agency or regulatory or administrative authority that
makes consummation of such transactions illegal.
5.2    Conditions to the Obligations of the Issuer. The obligations of the
Issuer under this Agreement to consummate the purchase and sale of the Subject
Shares contemplated hereby are subject to the fulfillment (or waiver by the
Issuer) of the conditions that (a) the representations and warranties of the
Purchaser contained in or made pursuant to this Agreement

--------------------------------------------------------------------------------




shall be deemed to have been made again at and as of the Closing and shall then
be true and accurate, and (b) the Purchaser shall have performed and complied in
all material respects with all agreements required by this Agreement to be
performed or complied with by it prior to or at the Closing.
5.3    Conditions to the Obligations of the Purchaser. The obligation of the
Purchaser under this Agreement to consummate the purchase of the Subject Shares
contemplated hereby is subject to the fulfillment (or waiver in writing by the
Purchaser) of the condition that (a) all representations and warranties of the
Issuer shall be deemed to have been made again at and as of the Closing and
shall then be true and accurate, and (b) the Issuer shall have performed and
complied in all material respects with all agreements required by this Agreement
to be performed or complied with by it prior to or at the Closing.
ARTICLE VI    

MISCELLANEOUS
6.1    Termination. This Agreement shall be terminated prior to the consummation
of the transactions contemplated hereby if, prior to the consummation of the IPO
Closing, the Underwriting Agreement is terminated pursuant to its terms. In the
event of any termination of this Agreement, this Agreement shall become void and
have no effect, without any liability to any person in respect hereof on the
part of any party hereto, except for any liability resulting from such party’s
breach of this Agreement prior to such termination.
6.2    Survival. Each of the representations and warranties contained in this
Agreement shall survive indefinitely. Each of the covenants contained in this
Agreement shall survive the Closing until performed in accordance with its
terms.
6.3    Amendments; Waivers. The provisions of this Agreement may not be amended
or modified except by a writing signed by each of the parties. No waiver of any
term or condition hereof or obligation hereunder shall be valid unless made in
writing and signed by the party to which performance is due.
6.4    Severability of Provisions. Each provision of this Agreement shall be
considered severable and if for any reason any provision or provisions herein
are determined to be invalid, unenforceable or illegal under any existing or
future law, such invalidity, unenforceability or illegality shall not impair the
operation of or affect those portions of this Agreement which are valid,
enforceable and legal.
6.5    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
conflict of laws principles thereof (other than Section 5-1401 of the General
Obligations Law) that would cause the application of the laws of another
jurisdiction.
6.6    Waiver of Trial By Jury. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT OF

--------------------------------------------------------------------------------




TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY MATTER ARISING HEREUNDER.
6.7    Remedies and Waivers. No delay or omission on the part of any party to
this Agreement in exercising any right, power or remedy provided by law or under
this agreement shall (i) impair such right, power or remedy; or (ii) operate as
a waiver thereof. The single or partial exercise of any right, power or remedy
provided by law or under this Agreement shall not preclude any other or further
exercise of any other right, power or remedy. The rights, powers and remedies
provided in this Agreement are cumulative and not exclusive of any rights,
powers and remedies provided by law.
6.8    Notices. All notices, requests, demands, waivers and other communications
to be given by either party hereunder shall be in writing and shall be (i)
mailed by first-class, registered or certified mail, postage prepaid, (ii) sent
by hand delivery or reputable overnight delivery service or (iii) transmitted by
fax (provided that a copy is also sent by reputable overnight delivery service)
addressed to the Secretary of the Issuer or the Secretary of the Purchaser, as
applicable, in each case at 2 Bethesda Metro Center, 14th Floor, Bethesda,
Maryland 20814, or such other address as may be specified in writing to the
other party hereto. All such notices, requests, demands, waivers and other
communications shall be deemed to have been given and received (i) if by
personal delivery or fax, on the day of such delivery, (ii) if by first-class,
registered or certified mail, on the fifth business day after the mailing
thereof, or (iii) if by reputable overnight delivery service, on the day
delivered.
6.9    Execution in Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute but one and the same instrument.
6.10    Headings. The Article and Section headings contained herein are for the
convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.
6.11    Entire Agreement. This Agreement, including the Schedule and Exhibits
hereto, contains the entire understanding of the parties with respect to the
subject matter hereof, and supersedes all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof.

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.


ISSUER:


AMERICAN CAPITAL MORTGAGE INVESTMENT CORP.




By:         /s/ Samuel A. Flax            
Name: Samuel A. Flax
Title: Executive Vice President
and Secretary


PURCHASER:


AMERICAN CAPITAL, LTD.


by:        /s/ Samuel A. Flax            
Name: Samuel A. Flax
Title: Executive Vice President
and Secretary